            Case 2:20-cv-02656-BMS Document 35 Filed 06/09/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAZS BOND BRONNER,                                :           CIVIL ACTION
          Petitioner,                             :
                                                  :
       v.                                         :           NO.     20-cv-2656
                                                  :
RICHARD MARSH, et al.,                            :
         Respondents.                             :


                                               ORDER


       AND NOW, this        9th       day of          June                  , 2021, upon careful and

independent consideration of the petition for a writ of habeas corpus filed pursuant to 28 U.S.C.

§ 2254, and after review of the Report and Recommendation of United States Magistrate Judge

Lynne A. Sitarski, IT IS ORDERED that:

                1. The Report and Recommendation is APPROVED and ADOPTED.

                2. The petition for habeas corpus filed pursuant to 28 U.S.C. § 2254 is DENIED.

                3. There is no basis for the issuance of a certificate of appealability.



                                                        BY THE COURT:



                                                        BERLE M. SCHILLER,                 J.
